DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12, 14 and 16 in the reply filed on 4/6/2021 is acknowledged.  The traversal is on the ground(s) that one group of references will identify the other group such that there is no search burden.  Even though search burden is not an element of a finding of lack of unity, the references do disclose the composition as claimed. Hence, the restriction requirement between Groups I and II is withdrawn. 
Claims 1-12, 14, 16 and 18-23 are presented for examination.
Claim Objections
Claim 10 is objected to because “1Oµm” should be “10 µm”.
Claim 11 is rejected because “HES” is an abbreviation. An abbreviation should be spelled out (e.g., be given its full name) followed by the abbreviated name in parentheses after the spelled out name. Thus, every instance of the abbreviation that occurs after the first instance will be understood.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 9 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 7, 9 and 16 recite steps of methods based on the glass transition temperature of the sample (claim 7), cooling the temperature below its glass transition temperature (where “its” is interpreted to refer to the sample) and warming the cryopreserved sample to its glass transition point and applying a shear thickening stress at a temperature from below or at the glass transition temperature until the sample rises above its (where “its” is interpreted to refer to the sample) freezing point.  The extremely broad genus terms "glass transition point" and “glass transition temperature” do not have sufficient description in the specification, nor are a representative number of species of such temperatures or points described within this genus to demonstrate that applicant was in possession at the time of filing of either of these genus terms. 

"To fulfill the written description requirement, a patent specification must describe aninvention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc.,107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989)("[T]he description must clearlyallow persons of ordinary skill in the art to recognize that [the inventor] invented what isclaimed."). Thus, an applicant complies with the written description requirement "bydescribing the invention, with all its claimed limitations, not that which makes itobvious," and by using "such descriptive means as words, structures, figures, diagrams,formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d1398. 
	With regard to the glass transition temperature (Tg), the specification relates the change in viscosity of the sample to being above or below the glass transition temperature. The specification discusses vitrification in relation to the Tg of the vitrification /cyropreservation medium (pages 2-3, adjoining paragraph).
	At page 5, lines 1-4, the limitations of claim 16 are set forth and the Tg of the cryopreserved sample and glass transition point are recited as genera.
At pages 10 and 11, methods for cryopreservation are disclosed where the sample is cooled to a temperature below the glass transition temperature or removing a shear stress above the Tg.
Hence, the specification and claims refer to the Tg in relation to the non-Newtonian medium as well as the sample. However, the specification does not describe any Tg’s (e.g. species) with respect to the non-Newtonian medium or the biological sample.
Tg is described by Mohanty et al. (US 20190200603) to mean the temperature above which material behaves like a liquid and below which the material behave in a manner similar to a solid phase and enters into amorphous/glassy state. However, this is not a fixed point in temperature. It is variable and depends on the time scale of the measurement used ([0045]). Thus, the Tg of a material is not fixed and depends on the time scale of the measurement used.
Neither the instant specification nor claims, as filed, disclose any species of Tg for either the non-Newtonian medium or the biological sample. This is a vast genus of medias. The non-Newtonian medium can contain a plethora of additives (HES, silica, etc.) that behave in a non-Newtonian way under certain conditions of particle size and concentration as well as the state of viscosity. Further the medium can also contain one or numerous cryoprotectants that will also affect the Tg of the medium. As noted the Tg of a material is not fixed and depends on the time scale of the measurement used.
The claims and specification also refer to the Tg of the biological sample. There are almost limitless types of biological samples. The specification does not describe any Tg’s for even one type of biological sample. As noted the Tg of a material is not fixed and depends on the time scale of the measurement used.
Thus, the specification lacks any disclosure of species that reflect the wide variance in the genus of Tg’s with respect to biological samples or the non-Newtonian medium which can be a complex mixture of additives and cryoprotectants. 
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.") Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 11-12, 14, 16 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is rejected because when the phrase optionally is part of the claim, the claim reads as “… at a temperature below its glass transition state temperature at -80 degrees or below” which is a  narrow range within a broad range. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation “below its glass transition state temperature,” and the claim also recites “at -80 degrees or below” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 12 and 14 are rejection because they recite the word “preferably” followed by a cause of what is preferable. The word “preferably” renders the claims indefinite because it is unclear when the limitations following “preferably” are part of the claimed invention.
Regarding claims 12 and 21, the phrase "such as" (which occurs in several instances in claim 12) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
Claim 14 is rejected because “HE” lacks antecedent basis in the claim. Further, the claim does not end with a period mark which renders the claim indefinite as the metes and bounds of the claim are unclear.
Regarding claims 8, 11 and 16, the phrase "for example" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Martens et al. (US 20110300079).
Martens teaches that a medium containing a cryoprotective agent such as a thixotropic or pseudoplastic additive is generally considered to be a non-Newtonian fluid (claim 18).
Claims 1-4, 10-12, 14 and 18-23 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Rowan et al. (US 5084377; cited in the IDS filed 3/9/2018), as evidenced by Ostrovska (US 20120283503) and Erdis (US 20090098577).
Rowan teaches the cryopreservation of tissues (a biological sample; instant claim 1) with a composition that comprises 44% hydroxyethyl cellulose (HES; instant claims 1, 14 and 22) as well as cytoprotective agent including DMSO at 12.8% (instant claim 23), acetamide (19.4%), propylene glycol (12.8%) and polyvinylpyrrolidone (PVP; 15%) (col. 44, lines 43-51). Acetamide, propylene glycol and PVP are cryoprotectants all having a concentration that is a specie that anticipates the claimed range of 10 to 40 wt.%; claims 12 and 20-22). The total of HES and the cryoprotectants equals 80% of the medium. Therefore the remainder is water at 20% which is a specie that anticipates the claimed range of 5 to 20 wt.% for water (claim 22).
It is noted that the claim language “comprising 2 wt.% to 60 wt.%” is open claim language. Hence, the range of the concentration of HES is anywhere from being present in a very small amount to 100%. However, 44% is a specie that anticipates the open range as well as the range of 2 to 60 wt.% (claims 10 and 19). 
Claim 14 recites “comprising from 45 wt.% to 55 wt.%”. Claim 22 recites “comprising or consisting of 44 wt.% to 55 wt.% of HES. The use of “comprising” makes the range open-ended due to the open claim language of “comprising.” The concentration of 44% is a specie that anticipates the open range.
Ostrovska  teaches that the particle size of HES is between about 80 to 100 nm ([0038]). The average of this range (the mean particle size) is 90 nm which is a specie that anticipates the claimed range of 10 microns or less (instant claims 10 and 19 to particle size and 1, 11 and 22 to HES).
Erdis teaches that an increase in temperature or an increase in pressure causes a reduction in viscosity (([0022]). The modulation of pressure is reasonably interpreted to be a mechanical stress as it occurs by an application by means of force. Further the instant specification refers to pressure as a mechanical means (page 9, lines 23-24). 
The tissue-containing composition was subjected to freezing at a temperature of 0 to -10 degrees C. Following the freezing step, the pressure was rapidly increased at 500 atm/minute  and the temperature was lowered to within -130 ºC ± 15 ºC within a period of several minutes (col. 44, lines 50-55). A temperature of -130 ºC ± 15 ºC  is a specie that anticipates the claims range of at -80 ºC or lower (instant claim 9). Thus, the application by Rowan of decreasing the temperature is a stress that causes an increase in viscosity (instant claim 3) while the increase in pressure (instant claim 2 to a mechanical stress) decreases viscosity (claim 4). 
The reference is silent regarding the characteristics of the HES-containing composition as being a non-Newtonian medium (claims 1 and 18) but meets the claimed limitations because the prior art medium contains HES in an average mean particle size and at the claimed concentration which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rowan et al. (US 5084377; cited in the IDS filed 3/9/2018), as evidenced by Ostrovska (US 20120283503) and Erdis (US 20090098577), in view of Fuhr et al. (US 20140260346).
The disclosure by Rowan is discussed supra where Rowan teaches increasing the viscosity by of a biological sample containing HES at 44% by increasing the viscosity by applying a cooling stress and then decreasing the viscosity by decreasing the pressure of the biological sample. This is followed by decreasing the temperature of the sample supra.
Rowan does not teach that a first stress is applied to decrease the viscosity of the cryopreservation medium, removing the first stress and then applying a second stress to increase the viscosity of the cryopreservation medium (claim 5) or applying a first stress to decrease the viscosity of the cryopreservation medium and then modulating the amplitude of the first stress to cause an increase in the viscosity of the cryopreservation medium (claim 6).
Fuhr teaches that different variants of pressure and temperature exist in a pressure vessel to achieve the required cryopreservation phase diagram of the biological sample. In a first variant, it is possible to first increase the pressure (reduce viscosity) followed by reducing the pressure with the cooling device (increasing viscosity; claim 5). Alternatively, in a second variant, the temperature can be increased and then reduced and can be set such that the respective time function overlap by starting the  lowering of the temperature before achieving the final pressure of vice versa by starting the pressure increase before achieving the cryopreservation temperature. 
In a further variant it is possible to first reduce the temperature (increase the viscosity) in the pressure vessel up to the cryopreservation temperature and then to increase the pressure (reduce the viscosity). 
The selection of the variant will depend on the conditions of the specific cryopreservation task to include the design of the cryopreservation device and the composition of the biological sample. The ideal variant can be selected empirically by tests in which the vitality rate of the biological sample is tested for the different variants under specific conditions of application. Thus, it is possible to select the pressure and temperature time function (e.g., modulation of the degree or amplitude) of the stress (instant claim 6), with respect to the speed of pressure increase and temperature reduction and/or the shape of the function, to include a stepped shape ([0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention apply a first stress to decrease the viscosity of the cryopreservation medium, removing the first stress and then apply a second stress to increase the viscosity of the cryopreservation medium or to apply a first stress to decrease the viscosity of the cryopreservation medium and then modulate the amplitude of the first stress to cause an increase in the viscosity of the cryopreservation medium. The ordinary artisan would have been motivated to do so because Fuhr teaches that ideal variant can be selected empirically by tests in which the vitality rate of the biological sample is tested for the different variants under specific conditions of application. This is motivation for the ordinary artisan to test different orders of increasing or decreasing viscosity including the modulation of the amplitude of the stress, in order to attain the best conditions to maintain the vitality of the biological sample. The ordinary artisan would have had a reasonable expectation that one could select conditions to modify the method of Rowan to apply a first stress to decrease the viscosity of the cryopreservation medium, removing the first stress and then apply a second stress to increase the viscosity of the cryopreservation medium or to apply a first stress to decrease the viscosity of the cryopreservation medium and then modulate the amplitude of the first stress to cause an increase in the viscosity of the cryopreservation medium because Fuhr teaches these variations and the importance of testing variations in order to maintain the vitality of the sample.

Claims 14  and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rowan et al. (US 5084377; cited in the IDS filed 3/9/2018), as evidenced by Ostrovska (US 20120283503) and Erdis (US 20090098577),
Regarding the range of “consisting of 45 wt. % to 55 wt. %” (which is the closed claim language alternative of claim 22) and “comprises from 45 wt. % to 55 wt. %” (claim 14), if the concentration range is considered to be limiting for claim 14. the disclosure of 44% of HES,  a prima facie case of obviousness exists where the claimed range (for claims 14 and 22) and prior art range do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). M.P.E.P. § 2144.05. In this instance, a concentration of 44% as taught by Rowan is only 1%  different from the lower end of the claimed range of 45 wt. % to 55 wt. %.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rowan et al. (US 5084377; cited in the IDS filed 3/9/2018), as evidenced by Ostrovska (US 20120283503) and Erdis (US 20090098577).
While the Rowan does not specifically teach the limitations of: cooling the sample at a rate of 50 ºC per minute or less or 10 ºC per minute or less or  10 ºC per minute or less as seen in claim 8, one of ordinary skill in the art would recognize the rate of cooling a biological sample such as a tissue in the method of Rowan is an optimizable variable dependent on the overall time wanted for cooling to the desired temperature. This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values as instantly claimed.  The ordinary artisan would have had a reasonable expectation that one could cool the tissue sample in the medium taught by Rowan because Rowan teaches temperature of a sample can be lowered to within -130 ºC ± 15 ºC within a period of several minutes supra. Absent any teaching of criticality by the Applicant concerning the rate of cooling the sample, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization (MPEP § 2144.05 (II)(B).












Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/Primary Examiner, Art Unit 1653